Citation Nr: 1209250	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  11-17 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for rheumatic valvulitis, claimed as a heart murmur.

2. Entitlement to service connection for synovitis of the left knee.

3. Entitlement to service connection for a right hip disorder.

4. Entitlement to service connection for a left hip disorder.

5. Entitlement to service connection for degenerative changes of the right hand.

6. Entitlement to service connection for degenerative changes of the left hand.

7. Entitlement to an initial evaluation in excess of 20 percent for degenerative arthritis of the right knee, status post meniscal debridement with scar.

8. Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.
REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from November 1951 to February 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Acting Veterans Law Judge at a January 2012 hearing conducted via videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for rheumatic valvulitis is warranted as directly related to active service.  Specifically, he contends this condition had its initial onset during his period of active service, and he continues to suffer residuals of this condition.  He furthermore asserts his rheumatic valvulitis caused, or in the alternative aggravated, disorders of the left knee, bilateral hips and bilateral hands.  Finally, he asserts an initial evaluation greater than 20 percent is warranted for his service-connected right knee disability, and also that these disabilities combined render him unable to obtain or maintain gainful employment.

For purposes of service connection pursuant to § 1110, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

With respect to service connection for rheumatic valvulitis, the Board observes the Veteran's November 1951 entrance examination notes a normal clinical evaluation of the heart and vascular system, with no discussion of any defects or diagnoses found at service entrance.  An undated clinical abstract notes the Veteran was admitted December 4, 1951, for evaluation of a swollen right knee of one day duration.  Two weeks prior to admission, the Veteran was administered penicillin for tonsillitis over a period of six days.  Cardiac consultation confirmed the presence of aortic insufficiency as a manifestation of rheumatic heart disease.  A diagnosis of inactive rheumatic valvulitis, with deformity of valve and Class I aortic insufficiency, compensated, was rendered, along with calcification, hilar lymph node, left, cause undetermined.  A January 1952 Disposition Proceeding approved the Veteran's discharge from active service based on these diagnoses, which were found to exist prior to entry to active service and had not been aggravated by service.

In considering whether the presumption of soundness applies in the instant case, the Board again notes the Veteran's entrance examination notes no clinical abnormalities upon service entrance.  Furthermore, the January 1952 Disposition Proceeding Report does not discuss the medical basis for the determination that the Veteran's rheumatic valvulitis preexisted service and was not aggravated by such service.  As such, the Board finds a VA examination is necessary to determine whether there is clear and unmistakable evidence that the Veteran's rheumatic valvulitis both (a) preexisted active service and (b) was not aggravated by such service.  See Wagner, supra.  Furthermore, with respect to the remaining service connection issues, on remand, the Veteran should be provided a VA examination to determine whether such conditions are proximately due to or, in the alternative, aggravated by his rheumatic valvulitis.  See 38 C.F.R. § 3.310 (2011).

With respect to the Veteran's increased evaluation claim, the RO relied on a September 2010 VA contract examination in assigning the current 20 percent evaluation.  However, at the January 2012 Board hearing, the Veteran asserted that his right knee condition has increased in severity since the 2010 VA examination.  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Finally, the Veteran's claim for TDIU is impacted by the outcome of his service connection and increased initial evaluation claims and therefore, the TDIU claim is inextricably intertwined with the other claims on appeal.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the claim for TDIU is "inextricably intertwined" with the service connection and increased evaluation claims, the TDIU claim must also be remanded to the AOJ in accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any current rheumatic valvulitis or chronic residuals thereof.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide a current diagnosis of any rheumatic valvulitis or related chronic residuals.  The examiner should then provide an opinion regarding the following:

a. Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had rheumatic valvulitis that existed prior to his entry onto active duty?

b. If the answer to (a) is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting rheumatic valvulitis was not aggravated by service or that any increase in disability was due to the natural progression of the disease? 

Please identify the nature of the condition that preexisted service discuss in detail the evidence relied upon in reaching that conclusion.  

c. If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's rheumatic valvulitis or chronic residuals thereof had its onset in service?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any current disorders of the left knee, bilateral hips and bilateral hands.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide a current diagnosis of any disorder of the left knee, bilateral hips and/or bilateral hands.  For each diagnosed disorder, the examiner should then provide an opinion regarding the following:

a. Is it at least as likely as not (i.e., probability of at least 50 percent) that the diagnosed disorder is etiologically related to the Veteran's active service?

b. If (a) is answered no, is it at least as likely as not (i.e., probability of at least 50 percent) that the diagnosed disorder is proximately due to (caused by) the Veteran's rheumatic valvulitis?

c. If the answer to (b) is no, is it at least as likely as not (i.e., probability of 50 percent) that the diagnosed disorder has been aggravated beyond its normal progression by the Veteran's rheumatic valvulitis?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Schedule the Veteran for a VA orthopedic examination for the purpose of ascertaining the severity and manifestations of his service-connected right knee disability.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner must offer specific findings as to range of motion, as well as whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected right knee disability.  If any of the above is observed, the examiner should specifically comment on whether the veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees, and complaints and clinical findings should be reported in detail.  

In addition to the above findings, the examiner should specifically state if there is any evidence of ankylosis, subluxation, lateral instability, "locking," or effusion into the joint.  The examiner should also state whether there is impairment of the tibia and fibula, including whether there is nonunion with loose motion requiring a brace or malunion. 

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


